Order entered December 4, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00562-CR

                              TODD ALLEN REICH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80306-2013

                                            ORDER
       The Court REINSTATES the appeal.

       On October 21, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 26, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the October 21, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE